DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12,14-21,24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Particularly, Claim 12 recites “to the collection region of the cover”. The collection region has not been recited in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1,3,11,25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aquilonius et al. (US 2011/0295416).
Regarding Claim 1, Aquilonius discloses an apparatus for dispensing one or more drugs in pellet form, comprising: a cartridge assembly (14,34,36) configured to store drugs in pellet form (16), and dispense the drugs upon actuation of one or more dispensing mechanisms (18,20) located within the cartridge assembly; a control unit (controller;100) configured to actuate the one or more dispensing mechanisms (18,20) located within the cartridge assembly (36); and a cover (72) comprising a collection region (interior of 72, by 78) configured to receive and store drugs dispensed from the one or more dispensing mechanisms (18,20), wherein the cover (72) is movable between a first position (fig.12a) in which the collection region of the cover forms an enclosed cavity, and a second position (fig.12b) in which the collection region is exposed such that a user can access drugs contained therein.
Regarding Claim 3, Aquilonius discloses wherein the enclosed cavity is formed by the cover (72) and portions of the cartridge assembly (14,34,36) and the control unit (22,24,26,30,32). 
Regarding Claim 11, Aquilonius discloses a method of using an apparatus as claimed in claim 1, comprising: actuating at least one of the dispensing mechanisms (18,20) to dispense a dose of one or more drugs into the collection region, wherein the one or more drugs are received and stored in the collection region (interior of 72, by 78) when the cover (72) occupies its first position (fig.12a); and then moving the cover (72) from its first position to its second position (fig.12b) so as to expose the collection region and the dose of the one or more drugs contained therein.
Regarding Claim 25, Aquilonius discloses an apparatus for dispensing one or more drugs in pellet form, comprising: a cartridge assembly (14,36) configured to store drugs in pellet form, and dispense the drugs upon actuation of one or more dispensing mechanisms (18,20) located within the cartridge assembly (36); a control unit (controller,100) comprising one or more actuators configured to actuate the one or more dispensing mechanisms (18,20) located within the cartridge assembly (36), wherein the cartridge assembly (36) is configured to dock with (fig.9) the control unit (controller,100) to connect the one or more dispensing mechanisms (18,20) with the one or more actuators located within the control unit (controller,100) to allow operation of the one or more dispensing mechanisms and dispense drugs from the apparatus, and undock with the control unit to disconnect the one or more dispensing mechanisms with the one or more actuators located within the control unit to prevent dispensing of drugs from the apparatus (fig.9).
Regarding Claim 26, Aquilonius discloses wherein the whole collection region (interior of 72, by 78) translates as the cover (72) moves between the first and second positions.
Regarding Claim 27, Aquilonius discloses wherein the cover (72) is detachable from the rest of the apparatus, so that the cover (72) is detached in the second position (fig.12b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,6 are rejected under 35 U.S.C. 103 as being unpatentable over Aquilonius et al. (US 2011/0295416).
Regarding Claim 2, Aquilonius discloses wherein the apparatus forms a handheld device for dispensing one or more drugs in pellet form, and the drugs in pellet form have a diameter (fig.1).
	Although Aquilonius does not disclose the drugs in pellet form have a diameter between about 150 um and about 1200 um, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the device of Aquilonius with drugs in pellet form have a diameter between about 150 um and about 1200 um since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claim 6, Aquilonius discloses wherein the one or more dispensing mechanisms (18) each comprise one or more rotatable elements (94), and rotation of the one or more rotatable elements (94) causes drugs to move from a respective one of the storage cavities within the cartridge assembly (14,34,36) to the collection region (interior of 72) of the cover (72), 
Although Aquilonius does not disclose wherein the one or more rotatable elements (94) comprise a screw pump, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the device of Aquilonius with any number of mechanism such as a screw pump to transport the pellets via the rotatable elements since it merely require routine skill in the art to implement such a mechanism for the transport as disclosed by Aquilonius.

Allowable Subject Matter
Claims 9,28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12,14-18,20-21,24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20160107820.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651